Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches all of the limitations of independent claims 1 and 11 with the addition/modification of the limitations “grouping each of the plurality of input features into one of a plurality of factor groups, wherein each of the plurality of factor groups is related to a different type of fraud; determining a reason for how each of the input features in a factor group affects the application score; determining, by the computer system, one or more actions for the application data based at least in part on the application score, the plurality of factor groups, and the determined reason” in the amendment filed 8 December 2021. Kasturi et al. (U.S. Patent 10,157,347) teaches a machine learning system that clusters features extracted from input data in multiple domains. Though it can apply to determining loan risk, it does not determine types of fraud. Grigg et al. (U.S. 2018/0040064) teaches a machine learning predictive system that splits predictive variable features into groups to determine loan risk, but it does not consider types of fraud in its groupings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129